  Case 1:20-cr-00145-VM Document 37 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
                                                                 4/13/21
UNITED STATES OF AMERICA,        :
                                 :
                                 :               20 CR 145(VM)
          -against-              :                  ORDER
                                 :
OWEN DRAIN,                      :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Government, with the consent of counsel
for Defendant (see Dkt. No. 36), requests that the status
conference    currently    scheduled    for    April    16,    2021    be
rescheduled. The conference shall be scheduled for Friday
June 18, 2021 at 11:00 a.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until June 18, 2021.
      It is hereby ordered that time until June 18, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.    The    value   of     this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:
Dated:     New York, New York
           13 April 2021
